Judgment affirmed with double costs. This is a petition, under G. L. (Ter. Ed.) c. 250, § 22, for a writ of review to review a judgment obtained in the Municipal Court of the City of Boston by the respondent Spector against the petitioner. Apparently the petition was denied in the Municipal Court, and the petitioner appealed to the Superior Court. G. L. (Ter. Ed.) c. 231, § 97. Lynn Gas & Electric Co. v. Creditors National Clearing House, 235 Mass. 114. In the Superior Court the petitioner filed a claim of trial by jury, which was dismissed on motion of the respondent, and the petitioner filed an appeal to this court. Later the petition was denied by the Superior Court, and the petitioner appealed to this court. Nothing is before us except matters of law apparent on the record. G. L. (Ter. Ed.) c. 231, § 96. Browne v. Fairhall, 218 Mass. 495. A petition for review is addressed to the discretion of the court. Stillman v. Whittemore, 165 Mass. 234. Robinson v. Lyndonville Creamery Association, 284 Mass. 396. It would be anomalous and unprecedented to submit such a question of discretion to a jury. Not only does no error appear in the action of the Superior Court, but the appeals appear to us frivolous.